     Case 1:17-cv-01803-PGG-KNF Document 126 Filed 01/07/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

 BYTEMARK, INC.,

          Plaintiff,

     v.                                                Case No. 1:17-cv-01803-PGG-KNF

 XEROX CORP., ACS TRANSPORT
 SOLUTIONS, INC., XEROX
 TRANSPORT SOLUTIONS, INC.,
 CONDUENT INC., and
 NEW JERSEY TRANSIT CORP.,

     Defendants.


PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION TO STRIKE
                           DKT. #118

       Plaintiff Bytemark, Inc. (“Bytemark”) respectfully moves this Court for an Order striking

Defendants’ Reply in Support of Its Motion to Compel and Motion for Protective Order (“Reply,”

Dkt. #118) for exceeding the page limitations set by the Court. In its December 14, 2020 Order

(Dkt. #110), the Court stated that “reply memoranda of law shall be no longer than 6 double-spaced

pages” and that “[t]he Court will not entertain any requests to extend the number of pages.”

Defendants’ Reply exceeds the 6-page limit.

       District courts have broad discretion to decide whether to penalize a party for failure to

comply with their orders and applicable rules. Holtz v. Rockefeller & Co., 258 F.3d 62, 73-74 (2d

Cir. 2001); Arminio v. Holder, No. 15 CIV. 5812 (NSR), 2019 WL 176804, at *3 (S.D.N.Y. Jan.

11, 2019); Perez v. U.S. Immigration & Customs Enf’t, No. 19CV3154PGGJLC, 2020 WL

4557387, at *3 (S.D.N.Y. Aug. 6, 2020) (stating that “[a] court may enforce its rules and orders
     Case 1:17-cv-01803-PGG-KNF Document 126 Filed 01/07/21 Page 2 of 4




by striking noncompliant portions of a party’s brief”); Bletas v. Deluca, No. 11-CV-1777, 2011

WL 13130878, at *6 (S.D.N.Y. Dec. 16, 2011) (motion struck for failure to comply with local

rules and page limit).

       Bytemark submits that its proposed remedy is proper not only because of Defendants’

violation of the Court’s Order regarding the page limits but also Defendants’ conduct during the

briefing of Bytemark’s cross-motion to compel (Dkt. #119) that is presently before the Court.

Defendants’ failure to comply with the page limitation continues a pattern of flagrant disregard for

the Court’s Order and applicable rules. To start, during the briefing of Bytemark’s motion to

compel, Defendants violated the Court’s clear direction that it would “not entertain any requests

to extend ... filing deadlines absent a showing of extraordinary circumstances” (Dkt. #110). At

11:58 PM on January 4, 2021, the due date of their Opposition to Bytemark’s Motion to Compel

Document Production (“Opposition,” Dkt. #122), Defendants informed Bytemark’s counsel that

“we are running slightly behind” and stated that they were “available to confer if Bytemark objects

to our slightly delayed service.” See Ex. B. Defendants emailed their Opposition to Bytemark on

January 5, 2021 (at 12:03 a.m.), after the January 4 due date. See Ex. C. Despite this delay,

Bytemark filed its reply brief on January 6, 2021 (Dkt. # 121), as if Defendants had timely served

their Opposition on January 4.

       Defendants proceeded with further violations. In the version of their Opposition that

Defendants served on Bytemark, Defendants affixed a certificate of service that included the

incorrect date of December 18, 2020. See Ex. E. The next morning, Defendants filed a certificate

of service with the Court that conspicuously did not include any date (Dkt. #114, Ex. H)—an

omission that was particularly notable given that Defendants had, one week earlier, filed a

certificate of service that was identical in form and did include a date (Dkt. #111, Ex. A).




                                                 2
      Case 1:17-cv-01803-PGG-KNF Document 126 Filed 01/07/21 Page 3 of 4




Defendants’ failure to serve or file a certificate of service correctly stating the date they served

their Opposition on Bytemark is a violation of the Federal Rules. See Fed. R. Civ. P. 5, Notes of

Advisory Committee – 1991 Amendment.

       Continuing this pattern of conduct, on the evening of January 5, 2021, Defendants emailed

Bytemark a revised version of the Opposition and stated, “Please confirm that Bytemark does not

object to Defendants filing the corrected Motion.” See Ex. D, F. The revised version of the

Opposition, among other changes, omitted the incorrectly dated December 18, 2020 certificate of

service (and did not include any certificate of service). See Ex. F. Bytemark informed Defendants

that it objected to the filing of its revised motion. See Ex. D. On January 6, 2021, Defendants

officially filed their Opposition brief on PACER (Dkt #122). This brief was not the version of the

Opposition that was served on Bytemark on January 5. See Ex. E, Dkt. #122. Rather, in the new

version, the December 18, 2020 certificate of service had been removed completely, with no

indication that Defendants had made such a change. Defendants have not, at any point, provided

to Bytemark or the Court a certificate of service with the correct January 5, 2021 date. Defendants’

failure to inform the Court and Bytemark that they filed a revised Opposition brief—and did so

over Bytemark’s objection—is troubling.

       Defendants should not be permitted to disregard the Court’s Order and applicable rules

with impunity. Defendants’ actions have resulted in unfairness and prejudice to Bytemark, which

has had to devote time and resources to deal with Defendants’ misconduct and preparation of the

instant motion. Further, Defendants benefited by violating the Court’s Order—at Bytemark’s

detriment—by being able to file additional arguments. Accordingly, Bytemark respectfully

requests that the Court grant its motion to strike, as well as the attorneys’ fees and costs associated

with the filing of this motion.




                                                  3
    Case 1:17-cv-01803-PGG-KNF Document 126 Filed 01/07/21 Page 4 of 4




Dated: January 7, 2021                  Respectfully submitted,

                                        s/ Dariush Keyhani
                                        Dariush Keyhani
                                        Keyhani LLC
                                        1050 30th Street NW
                                        Washington, DC 20007
                                        Telephone: (202) 748-8950
                                        Fax: (202) 318-8958
                                        dkeyhani@keyhanillc.com
                                        Attorneys for Plaintiff




                                    4
